Citation Nr: 0508514	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  98-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from October 1993 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision in 
which the RO, inter alia, denied service connection for a 
bilateral knee disability.  The veteran filed a notice of 
disagreement (NOD) in June 1997 and the RO issued a statement 
of the case (SOC) in October 1997.  The veteran's substantive 
appeal was filed in January 1998.

In March 2000, the Board remanded the issue currently on 
appeal to the RO in order to obtain additional evidence.

In January 2003, the Board again determined that further 
evidentiary development was warranted in this case, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, following the Federal Circuit's decision in 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003) (which 
invalidated the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO), in August 2003, the Board remanded this 
matter to the RO for consideration of the claim in light of 
the additional evidence received and for further evidentiary 
development.  As reflected in the June 2004 supplemental 
statement of the case (SSOC), the RO continued the denial of 
the veteran's claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Although the record includes assessments of arthritis 
(degenerative joint disease), no abnormality of the knee is 
shown on x-ray; hence, there is no persuasive evidence of 
bilateral knee disability.  


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the October 1997 SOC, November 2001, April 2002, and 
June 2004 supplemental statements of the case (SSOC), and the 
RO's letters of June 2000, July 2001, October 2001, and 
January 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim. 

The Board also finds that the notice letters of June 2000, 
July 2001, October 2001, and January 2004 satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter informed him that he could 
submit statements from individuals who had knowledge of his 
disability and that he was ultimately responsible for 
submitting evidence to support his claim.  The letters also 
requested that he identify and provide the necessary releases 
for any medical providers from whom he wished the RO obtain 
medical records and consider evidence.  He was also asked to 
submit medical evidence in his possession.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were provided before and after the 
rating action on appeal; however, the Board finds that any 
lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the October 1997 SOC, and 
November 2001, April 2002, and June 2004 SSOCs explaining 
what was needed to substantiate the veteran's claim and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of July 2001, October 2001, 
and January 2004.  To the extent possible, medical records 
identified by the veteran were obtained.  

The Board also emphasizes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  Private medical 
records, records from the Social Security Administration, and 
VA Medical Center (VAMC) medical records have been associated 
with the claims file.  In addition, the veteran was afforded 
medical examinations and copies of those reports have been 
associated with the claims file.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.



II. Background

Service medical records do not contain any complaints or 
findings associated with a bilateral knee injury or disorder.  
The veteran's DD Form 214 indicates that he received a 
parachute badge.

A January 1997 VA examination report notes the veteran's 
complaints of bilateral knee pain.  He reported that he 
suffered jump injuries to both knees in 1994 while in 
Airborne school.  He reportedly had had pain on long standing 
or sitting since that time with the right knee worse than the 
left.  He indicated that his knees frequently felt like they 
would go out on him, but had no specific treatment for them.  
X-rays of the knees revealed no evidence of fracture or 
dislocation, significant effusion, or degenerative change.  
Diagnoses included residuals of bilateral knee injuries 
without x-ray evidence of disease.

Treatment records from Betsy Johnson Memorial Hospital, dated 
in May 1997, indicate the veteran was seen for right knee 
pain after twisting it at work.  

Medical records from the VA Medical Center (VAMC) in 
Fayetteville dated in May 2001 note the veteran's complaints 
of occasional bilateral knee pain.

Private medical records from the Fayetteville Orthopedic 
Clinic dated from June to September 2001 note treatment for 
both knees, but do not note a diagnosis.

The veteran underwent a VA examination in October 2001.  He 
reported that he hurt both knees in service after a hard 
parachute jump, but did not get them checked until the next 
day.  He reportedly was given pain reliever and returned to 
duty.  The veteran indicated that he continued to have 
occasional bilateral knee pain in service, but did not seek 
medical treatment again.  Examination of the knees revealed 
painful motion with both knees and some limitation of motion 
of the right knee.  The examiner diagnosed degenerative joint 
disease of the knees.

The veteran underwent a VA examination in January 2003.  The 
reported history was consistent with previous statements the 
veteran made.  Examination of the knees revealed limitation 
of motion and crepitus.  Upon a review of the claims file and 
examination of the knees, the diagnosis was mild 
osteoarthritis.  The examiner opined that it was at least as 
likely as not that the veteran's osteoarthritis of the knees, 
while not radiologically reproduced is tangible upon physical 
examination, and is related to his obesity and history of 
parachute jumps.

III. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Based on a review of the evidence currently of record, the 
Board finds that service connection for a bilateral knee 
disability is not warranted.  As indicated above, service 
connection requires evidence of current disability.  The 
medical evidence reflects painful and limited motion, and 
crepitus, of the veteran's knees.  Two VA physicians have 
attributed these symptoms to arthritis.  Unfortunately, x-
rays of the knees that were taken during the course of the 
appeal have not revealed arthritis or any other abnormality; 
both knees were shown to be normal.  As established in 
38 C.F.R. Part 4, arthritis, in particular, must be shown by 
x-ray evidence.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  Hence, in the absence of x-ray findings, there is no 
clinical evidence of an underlying pathology to support the 
diagnosis of arthritis.  The Board points out that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
and persuasive evidence of the claimed disability, there can 
be no valid claim for service connection for that disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as the 
Board cannot accept the diagnosis of arthritis without x-ray 
evidence, and no other specific diagnosis has been offered to 
account for his symptoms, the Board must conclude that there 
no persuasive evidence of current bilateral knee disability.  
As such, there is no disability upon which to predicate a 
grant of service connection.

The Board has considered the veteran's assertions advanced in 
connection with the current appeal.  While the Board does not 
doubt the sincerity of his belief that he has arthritis of 
the knees that is related to service, as a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter, such as whether he has a specific disability, 
and, if so, the medical relationship, if any, between that 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Accordingly, service connection for a bilateral knee 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the evidence simply does not 
support the veteran's entitlement to service connection for 
the disability under consideration, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a bilateral knee disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


